The jurisdiction of this court is limited to the review of questions of law only, and no unanimous decision of the Appellate Division that there is evidence supporting or tending to sustain a verdict not directed by the court can be reviewed by the Court of Appeals. (Const. art. 6, § 9; Szuchy v. Hillside Coal Iron Co., 150 N.Y. 219; People ex rel. v. Barker, 152 N.Y. 417;Harroun v. Brush Electric Light Co., 152 N.Y. 212;People v. Ledwon, 153 N.Y. 10, 15.) Consequently no questions of fact, or questions relating to the sufficiency of the evidence, can be reviewed on this appeal.
The indictment was based upon the provisions of section 592 of the Penal Code, which, so far as material, provide that an officer of a corporation, who knowingly exhibits a false book to any public officer authorized by law to investigate its affairs, with intent to deceive such officer in respect *Page 600 
thereto, is punishable by imprisonment not to exceed ten years. At the close of the testimony the defendant moved to dismiss the indictment upon the ground that it did not charge a crime. This motion was denied and the defendant excepted. He now contends that the indictment was defective in failing to allege that the tickler or cash book was exhibited by the defendant to the bank examiner with intent to deceive him in respect thereto. The indictment in effect charged that the defendant, as president and director of the Merchants' Bank of Lockport, at the time named, feloniously, willfully, wrongfully and knowingly presented, exposed and exhibited its cash book or tickler to B.S.W. Clark, a public officer duly authorized and commissioned to investigate the affairs of that bank, with intent to deceive such public officer, contrary to the form of the statute in such case made and provided. The only omission claimed is of the words "in respect thereto." While it may be that under the strict and technical rules of the common law this indictment might be regarded as defective, yet, under the liberal procedure established by our statutes we think it was sufficient. Under the present practice, an indictment is sufficient if the act or omission, charged as a crime, is plainly and concisely set forth with such a degree of certainty as to enable the court to pronounce judgment according to the right of the case, and no indictment is insufficient by reason of any imperfection in matter of form which does not tend to the prejudice of the substantial rights of the defendant, upon the merits. Nor does any error or mistake therein render it invalid, unless it actually prejudices or tends to prejudice the defendant in respect to a substantial right. (Code Criminal Procedure, §§ 284, 285, 684.) The purpose of an indictment is to identify the charge against a defendant, so that his conviction or acquittal may inure to his subsequent protection, and to apprise him of the nature and character of the offense charged and of the facts which may be proved, so as to enable him to prepare his defense. When tested by these principles it is obvious that the indictment was sufficient, as there was no defect which affected any substantial right of the defendant. It fairly *Page 601 
apprised him of the facts to be proved against him, and so clearly identified the crime charged that a judgment would protect him from a subsequent conviction. Hence, we are of the opinion that the defendant's exception to this ruling was not well taken.
The defendant's counsel also insists that the court erred in admitting in evidence the quarterly report of the Merchants' Bank, showing its condition on the nineteenth day of September, 1893, which was signed and verified by the defendant. It was proved upon his cross-examination, and was obviously admissible to contradict his testimony. As it was, however, received without objection or exception, it presents no question which can be reviewed upon this appeal.
On the trial the questions most seriously litigated were whether certain entries in the tickler or cash book were false to the knowledge of the defendant, and whether, with that knowledge, he exhibited it to the bank examiner. The evidence to establish these facts was to some extent circumstantial. In submitting the case to the jury, the learned trial judge, after charging that there was no direct evidence to show that the defendant exhibited this book to the bank examiner; and that he was in and about the bank and knew the purpose of the visit of the examiner, then added: "And, as the court at General Term had said, in this case, that was sufficient to satisfy the jury that there was an inspection or presentation of the books to the examiner." That part of the charge was excepted to by the defendant, and this exception presents the only serious question in the case. The possible effect of that portion of the charge was to convey the idea that the General Term had determined the precise question which was before the jury. It is manifest that this statement was improper, as the question whether the defendant had knowingly exhibited false books to the examiner was purely one of fact to be determined by the jury from the evidence before it, unprejudiced by any statement as to what another court might have said upon that subject. The obvious consequence *Page 602 
of that portion of the charge was to create a tendency on the part of the jury to rely upon what it may have understood to have been the decision of the General Term, rather than upon the evidence. While it may be that it had no such effect, still, as such a result may have been produced, it cannot be said that the error was harmless. Where a charge is erroneous the verdict must be set aside, unless it is apparent that the error did not and could not have affected the verdict. It is not for the defendant to show how he was injured by it, but it rests with the prosecution to show that no possible injury could have arisen from the error. (Greene v. White, 37 N.Y. 405; Clarke v.Dutcher, 9 Cow. 674; Stokes v. People, 53 N.Y. 164;People v. Corey, 148 N.Y. 476; People v. Strait, 154 N.Y. 165;People v. Koerner, 154 N.Y. 355.) We are of the opinion that the defendant's exception to the charge was well taken, and as we cannot say that it could by no possibility have prejudiced the defendant, it follows that the judgment must be reversed and a new trial granted.